PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, SPIVAK, MCCLELLAND MAIER 
& NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314
							:
							:
In re Application of MATSUMOTO et al.		:
Appl. No. : 16/611,012				:	DECISION ON PETITION
Filed : November 5, 2019				:	     UNDER 37 CFR 1.181
Attorney Docket No. : 526496US			:	     
For : THYRISTOR STARTER			:


This is a decision on the petition under 37 CFR. 1.181(a)(3), filed on February 08, 2021, requesting the consideration of documents (AA), (AB), (AO) through (AQ), and (AW) through (AY) listed in the Information Disclosure Statement of January 4, 2021. No petition fee is required. 

The petition is DISMISSED AS MOOT. 

A review of the application prosecution history reveals that the examiner considered the documents (AA), (AB), (AO) through (AQ), and (AW) though (AY) on February 3, 2021. A decision to reopen prosecution was mailed on February 9, 2021. Form PTO 1449 was attached as part of a Non-Final Rejection mailed on February 18, 2021.

Therefore, the petition is dismissed as moot, as the relief requested has already been provided.

Any questions regarding this decision should be directed to Eduardo Colon-Santana, Supervisory Patent Examiner, at 571-272-2060.

/MINSUN O HARVEY/___________________________
MinSun Harvey, Acting Director
Technology Center 2800
Electrical Circuits & Systems 
mh/ecs/dr